                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
                                 CIVIL MATTER – GENERAL

Phoenix/Prescott Division

Case No.: CV-12-0601-PHX-ROS               DATE: August 28, 2019

Title: Parsons, et al. v. Ryan, et al.
       Plaintiffs     Defendants

HONORABLE DEBORAH M. FINE (70CD)

Deputy Clerk:                 A. Herrera
Court Reporter/ECR:           NA

APPEARANCE:
Corene Kendrick, Rita Lomio, Molly Brizgys, Maya Abela for Plaintiffs

Timothy Bojanowski, Jaime Guzman for Defendants, also in attendance Richard Pratt,
Sarah Barnes, Nicole Taylor, Keith Lueking, Wendy Orm, John May, Deana Johnson,
Sharen Barboza, Tom Dolan, and Johnny Wu


PROCEEDINGS:              Open Court        X   Chambers       Other

Settlement discussions took place. The parties reached some agreements relating to some
of the issues and did not as to others.


Begin: 9:33 AM
End: 1:07 PM
Time in court: 3 hrs. 34 mins.
